DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 02/24/2022 have been fully considered.  Applicant asserts: 
The Rejections Should Be Withdrawn Because Park Only Discloses Providing Services Information After Association . . . However, Applicants respectfully submit that steps 6 and 7 of FIG. 9 of Park expressly show that the end device associates with the access point. As such, Park expressly teaches that the endpoint device establishes a connection to the wireless network before step 14 of Park occurs, and it is clear that step 14 of FIG. 9 of Park will never happen unless this prior association has occurred. Therefore, the information that is provided to the endpoint device in step 14 of FIG. 9 of Park is not provided "prior to an establishment by the access point of a wireless connection of the endpoint device to the wireless network" as recited in Claim 1, but instead can only be provided at some point after the endpoint device joins the wireless network. While the endpoint device reassociates with the access point in steps 11 and 14 of FIG. 9 of Park, this does not change the fact that the end device necessarily had previously associated with the access point at steps 6 and 7. As such, the rejection of Claim 1 should be withdrawn, as should the rejection of Claim 17 which includes similar language.
Examiner respectfully disagrees and very kindly points out that Park discloses providing, by the access point, the list of available services to the endpoint device in an information element (See Park Fig. 13(C). [0122] the IE containing the GAS/ANQP information) of a probe response from the access point to the endpoint device, (See Park Fig. 9 [0131] the one or more APs may transmit, to the STA, a probe response frame including indication of execution of a GAS/ANQP procedure or a probe response frame including an IE with respect to changed GAS/ANQP information (step 14-1)) NOTE: As mentioned above, The GAS/ANQP information field may include network service related information See Park [0157]) prior to an establishment by the access point of a wireless connection of the endpoint device to the wireless network  (See below for further explanation).
Examiner very kindly points out that Park does disclose STA’s first association with AP1 in steps 6 and 7 of Fig. 9.
However, Examiner very kindly points out that AP disconnects from the AP1 when STA leaves coverage of AP (See Park Fig. 9, step 8 with [0115] In steps 8 and 9 of FIG. 8, it is assumed that the STA leaves the coverage of AP1 and is thus disconnected from AP1 and then enters the coverage of AP1 after a lapse of time).  
Examiner very kindly points out that AP reassociates with AP1 only after exchange of probe request and probe response in step 11 and 14 (See Park [0116] In step 10 of FIG. 8, the STA may discover/detect an AP to be accessed by performing passive scanning through reception of a beacon frame or active scanning of a probe request/response. [0117] In step 11 of FIG. 8, the STA may select AP1 as an AP to be accessed and perform association with AP1. That is, when steps 6 and 7 correspond to first association, step 11 may be regarded as start of reassociation operation. Also See Park Fig. 10: [0135] [0136])
As Applicant argues,  STA’s reassociation does not change the fact that the end device necessarily had previously associated with the access point at steps 6 and 7.
However, Examiner very kindly points out that Park still disclose receiving providing, by the access point, the list of available services . . . prior to an establishment by the access point of a wireless connection of the endpoint device to the wireless network as mentioned above. 
Examiner very kindly points out that there is nothing in the Claim pertaining to the fact that the endpoint has never been associated/connected with this particular access point previously or the fact that the endpoint associates/connect with this particular access point for the very first time (note, there is no support for such disclosure in the originally filed application either).
Examiner very kindly points out Chandra also discloses this limitation (See the office action pg. 8-9 of 02/24/2022).
II. The Rejections Should Be Withdrawn Because The Endpoint Device in Park Does Not Receive a List of Available Services Prior to Association Applicants also respectfully request reconsideration of the rejection of Claim 1 because step 14 of FIG. 9 of Park does not disclose providing a "list of available services" to the endpoint device as is recited in Claim 1. Paragraph 0131 of Park explains what occurs at step 14 of FIG. 9:
Examiner respectfully disagrees and very kindly points out that Park clearly discloses providing, by the access point, the list of available services to the endpoint device in an information element (See Park Fig. 13(C). [0122] the IE containing the GAS/ANQP information) of a probe response from the access point to the endpoint device, (See above).
Examiner respectfully disagrees and very kindly points out that Fig. 9 clearly shows the label “14-1. GAS/ANQP information IE” and the GAS/ANQP information field may include network service related information (See Park [0157]).
Examiner very kindly points out that (following Applicant’s argument re “When the version of the GAS/ANQP information stored in the endpoint device matches the version of the GAS/ANQP information obtained by the access point from the advertisement server, the access point merely transmits a probe response frame that 
Examiner very kindly points out that, Chandra also discloses providing, by the access point, the list of available services (See Chandra P. 1, para 3 lines 6-10: Another application of beacon-stuffing is for APs to send location specific advertisements to nearby clients that are not associated to it. This can be used to advertise network services (e.g. network printing), or real-world goods and services (e.g. a coffee shop or restaurant). Finally, as an extension of location-specific ads, APs may want to provide coupons to nearby clients without requiring association).


/MINJUNG KIM/
Examiner, Art Unit 2644